

 
EXHIBIT 10.4
 
AMENDED AND RESTATED
 
WESBANCO BANK, INC.
 
SALARY CONTINUATION AGREEMENT
 
THIS AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT is made this ____ day of
________, 2005, by and between WESBANCOBANK, INC., a state-chartered commercial
bank located in Wheeling, West Virginia (the "Company") and ____________ (the
"Executive").
 
WITNESSETH
 
WHEREAS, the parties had entered into a Salary Continuation Agreement dated
April 14, 2000 to encourage the Executive to remain an employee of the Company
under which the Company was willing to provide salary continuation benefits to
the Executive from its general assets under certain circumstances;
 
WHEREAS, the parties amended that Salary Continuation Agreement by amendment
dated _____ __, 2005 to eliminate a Change in Control benefit under the Salary
Continuation Agreement; and
 
WHEREAS, the parties intend here by to conform the Salary Continuation Agreement
with the Section 409A of the Code (as defined herein) and guidance issued
thereunder and to restate the Salary Continuation Agreement to include both the
conforming changes for Section 409A and the amendment.
 
AGREEMENT
The Executive and the Company agree as follows:


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1 "Code" means the Internal Revenue Code of 1986, as amended.


1.2 "Disability" means, if the Executive is covered by a Company sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Executive is not covered by such a policy, Disability
means the Executive suffering a sickness, accident or injury which, in the
judgment of a physician satisfactory to the Company, prevents the Executive from
performing
 
1
 
substantially all of the Executive's normal duties for the Company. As a
condition to receiving any Disability benefits, the Company may require the
Executive to submit to such physical or mental evaluations and tests as the
Company's Board of Directors deems appropriate. Notwithstanding the foregoing,
in any case in which Section 409A may apply, a Disability will not be deemed to
occur unless the Executive is unable to engage in substantial gainful activity
for a period of 12 months due to a medically determinable physical or mental
impairment or, due to such impairment, is receiving disability benefits for a
period of three months under a plan provided by the Company to its employees.


1.3 "Early Termination" means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause.


1.4 "Early Termination Date" means the month, day and year in which Early
Termination occurs.
 
 
1.5 "Effective Date" means, for the initial Salary Continuation Agreement, April
14, 2000 and, for this Amended and Restated Salary Continuation Agreement,
______________ ___, 2005.


1.6 "Normal Retirement Age" means the Executive's 65th birthday.


1.7 "Normal Retirement Date" means the later of the Normal Retirement Age or
Termination of Employment.


1.8 "Plan Year" means a twelve-month period commencing on April 14th and ending
on April 13th of each year. The initial Plan Year shall commence on the
effective date of this Agreement.


1.9 "Salary" means the annual remuneration the Executive receives as base
salary, but before deductions authorized by the Executive or required by law to
be withheld from the Executive by the Company such as income taxes or Social
Security taxes.


1.10 "Termination for Cause" See Section 5.2.


1.11 "Termination of Employment" means that the Executive ceases to be employed
by the Company for any reason whatsoever other than by reason of a leave of
absence, which is approved by the Company. For purposes of this Agreement, if
there is a dispute over the employment status of the Executive or the date of
the Executive's Termination of Employment, the Company shall have the sole and
absolute right to decide the dispute.


Article 2
Lifetime Benefits


2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.
 
 
2

 
 




2.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive's Normal Retirement
Date. The annual benefit shall be paid to the Executive for 10 years.


2.2 Early Termination/Retirement Benefit. Upon Early Termination/Retirement, the
Company shall pay to the Executive the benefit described in this Section 2.2 in
lieu of any other benefit under this Agreement.
 
 
2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination/Retirement Annual. Benefit set forth in Schedule A for the Plan Year
ending immediately prior to the Termination of Employment, determined by vesting
the Executive in 100 percent of the Accrual Balance. Any increase in the annual
benefit under Section 2.1.1 shall require the recalculation of this benefit on
Schedule A.


2.2.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following Normal Retirement Age. The annual
benefit shall be paid to the Executive for 10 years. The Company, in its sole
and absolute discretion, may begin annual payments or make a lump sum payment of
this benefit at any time, calculating the present value of said benefit using a
discount rate equal to the 10-Year U.S. Treasury Bill rate and monthly
compounding.


2.3 Disability Benefit. If the Executive terminates employment due to Disability
prior to Normal Retirement Age, the Company shall pay to the Executive the
benefit described in this Section 2.3 in lieu of any other benefit under this
Agreement.


2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
Disability Annual Benefit set forth in Schedule A for the Plan Year ending
immediately prior to the date in which the Termination of Employment occurs,
determined by vesting the Executive in the Normal Retirement Benefit. Any
increase in the annual benefit under Section 2.1.1 would require the
recalculation of this benefit on Schedule A.


2.3.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following Normal Retirement Age. The annual
benefit shall be paid to the Executive for 10 years.


2.4 Section 409A of the Code. If, in the opinion of the Company, Section 409A of
the Code applies to payments of any benefit under this Article 2, the Company
may defer the initial payment of benefits subject to Section 409A of the Code
until the date which is the first day of the month next following the month in
which falls the six month anniversary of the event giving rise to payments.
 
3
 
Article 3
 
Death Benefits


3.1 Death Benefit. If the Executive dies while in the active service of the
Company, the Company shall pay to the Executive's beneficiary the benefit
described in the Split Dollar Agreement and Endorsement attached as Addendum A
between the Company and the Executive in lieu of any other benefit payable
hereunder. The Company shall not pay a death benefit under this Section 3.1 if
the Executive is entitled to a Lifetime Benefit under Article 2.


3.2 Death During Benefit Period. If the Executive dies after any Lifetime
Benefit payments have commenced under this Agreement but before receiving all
such payments, the Company shall pay the remaining benefits to the Executive's
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived and no death benefit shall be
payable under this Article 3.


3.3 Death After Termination of Employment But Before Benefit Payments Commence.
If the Executive is entitled to any Lifetime Benefit payments under this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the benefit payments to the Executive's beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive's
death.


Article 4
Beneficiaries


4.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive's lifetime. The Executive's beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.


4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.
 
Article 5
General Limitations


5.1 Excess Parachute Payment. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement to the
extent the benefit would create an excise tax under the excess parachute rules
of Section 28OG of the Code.
 
4

 
5.2 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive's employment for:


(a)  Gross negligence or gross neglect of duties;


(b)  Commission of a felony or a crime involving moral turpitude; or


(c)  Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive's
employment and resulting in an adverse effect on the Company.


5.3 Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the date of
this Agreement, or if the Executive has made any material misstatement of fact
on any application for life insurance purchased by the Company thereby
precluding coverage under any policies of insurance contemplated hereunder.


Article 6
Claims and Review Procedures


6.1 Claims Procedure. The Company shall notify any person or entity that makes a
claim under this Agreement (the "Claimant") in writing, within 90 days of
Claimant's written application for benefits, of his or her eligibility or
noneligibility for benefits under theAgreement. If the Company determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, and (4) an explanation of
this Agreement's claims review procedure and other appropriate information as to
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Company determines that there are special circumstances requiring additional
time to make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90 days.
 
6.2 Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within 60 days after receipt of, the notice issued by the Company. Said
petition shall state the specific reasons which the Claimant believes entitle
him or her to benefits or to greater or different benefits. Within 60 days after
receipt by the Company of the petition, the Company shall afford the Claimant
(and counsel, if any) an opportunity to present his or her position to the
Company verbally or in writing, and the Claimant (or counsel) shall have the
right to review the pertinent documents. The Company shall notify the Claimant
of its decision in writing within the 60-day period, stating specifically the
basis of its decision, written in a manner calculated to be understood by the
Claimant and the specific provisions of the Agreement on which the decision is
based. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for
 
 
5
 
up to another 60 days at the election of the Company, but notice of this
deferral shall be given to the Claimant.


Article 7
Amendments and Termination


This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.


Article 8
Miscellaneous


8.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.


8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.


8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.




8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term "Company" as
used in this Agreement shall be deemed to refer to the successor or survivor
company.
 


8.5 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.


8.6 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of West Virginia, except to the extent preempted by the
laws of the United States of America.


8.7 Unfunded Arrangement. The Executive and any designated beneficiary are
general unsecured creditors of the Company for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Company to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive's life
is a general asset of the Company to which the Executive and beneficiary have no
preferred or secured claim.
 
 
6

 
 
 



8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the continuation of salary following his
separation from employment, provided, if the Executive is then a party to an
employment agreement and/or a Change in Control Agreement, each such agreement
shall be given force and effect in accordance with their respective terms. No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


8.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:


(a)  Interpreting the provisions of the Agreement;


(b)  Establishing and revising the method of accounting for the Agreement;


(c)  Maintaining a record of benefit payments; and


(d)  Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.


8.10 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.
 
IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.


EXECUTIVE:COMPANY


WESBANCO BANK, INC.




_________________________________                                                  
By_________________________________
                                     
                                                                                              
Title________________________________
 
 
 
7